NON-COMPETITION AGREEMENT

THIS NON-COMPETITION AGREEMENT (this “Agreement”), is entered into and effective
on September 17, 2007 (the “Effective Date”), by and between Suburban Propane,
L.P., a Delaware limited partnership with its principal place of business at 240
Route 10 West, Whippany, New Jersey 07981 (“Suburban”), and Plains LPG Services,
L.P., a Delaware limited partnership with its principal place of business at
Plains Midstream Plaza, Suite 1400, 607 – 8th Avenue SW, Calgary, Alberta T2P
0A7 (“Buyer”). Buyer and Suburban are referred to collectively herein as the
“Parties” or individually as a “Party.” Capitalized terms used herein which are
defined in the Purchase and Sale Agreement dated September 17, 2007 by and among
Suburban Pipeline LLC (“SPLLC”), Suburban (Suburban and SPLLC collectively
“Sellers”) and Buyer (the “Purchase Agreement”) and not otherwise defined herein
shall have the respective meanings assigned to them therein.

WHEREAS, Sellers and Buyer are parties to the Purchase Agreement, pursuant to
which Buyer will purchase substantially all of the assets generally known as the
Tirzah, South Carolina Propane Storage Facility (the “Facility”) and related
pipeline, facilities and Contracts (the “Acquired Assets”), as further described
therein; and

WHEREAS, Buyer desires to obtain the agreement of Suburban not to compete with
the Facility for a period of time after the Closing, upon the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Parties agree as follows:

Section 1. Term. This Agreement shall expire on the fifth anniversary of the
Closing Date (the “Term”).

Section 2. Definitions.

“Commitment” means (a) options, warrants, convertible securities, exchangeable
securities, subscription rights, conversion rights, exchange rights or other
Contracts that could require a Person to issue any of its Equity Interests or to
sell any Equity Interests it owns in another Person; (b) any other securities
convertible into, exchangeable or exercisable for, or representing the right to
subscribe for any Equity Interest of a Person or owned by a Person; (c)
statutory pre-emptive rights or pre-emptive rights granted under a Person’s
Organizational Documents; and (d) stock appreciation rights, phantom stock,
profit participation, or other similar rights with respect to a Person.

“Confidential Information” has the meaning set forth in that certain
Confidentiality Agreement, dated July 11, 2006, between the Parties.

“Equity Interest” means (a) with respect to a corporation, any and all shares of
capital stock and any Commitments with respect thereto, (b) with respect to a
partnership, limited liability company, trust or similar Person, any and all
units, interests or other partnership/limited

 

 

--------------------------------------------------------------------------------



liability company interests, and any Commitments with respect thereto, and
(c) any other direct equity ownership or participation in a Person.

“Midstream Company” means a Person engaged in the storage, transportation and/or
processing of petroleum-based products.

“Wholesale Propane Business” means the sale of propane by Suburban or its
Affiliates to customers who Suburban then knows, or has reason to know, intend
to resell such propane to third parties rather than use such propane for those
customers’ own purposes; provided, however, that Wholesale Propane Business
shall not include any (a) propane sales, regardless of the nature of the
customer, sold and invoiced by Suburban’s owned retail outlets (customer service
centers), and (b) propane sales to end-users who do not resell.

Section 3. Agreement Not to Compete. Subject to the successful consummation of
the Closing, Suburban agrees that, during the Term, without the prior written
consent of Buyer, (i) neither Suburban nor its Affiliates will, directly or
indirectly, own, conduct or operate a Wholesale Propane Business in the states
of South Carolina, North Carolina, Georgia or Virginia, and (ii) neither
Suburban nor its Affiliates will, directly or indirectly, own, operate,
construct, finance, or assist in the ownership, operation, construction or
finance of, propane storage facilities in the states of South Carolina, North
Carolina, Georgia or Virginia which are competitive with the Caverns, other than
propane storage facilities used exclusively to store propane intended by
Suburban to be sold (A) by Suburban’s or its Affiliate’s owned retail outlets
(customer service centers), and (B) to end-users who do not resell. The
preceding sentence shall not apply to either Wholesale Propane Business or
propane storage facilities to which Suburban or its Affiliates gain access as a
result of Suburban’s or its Affiliate’s acquisition of, or an acquisition of
Suburban or its Affiliate by, a Midstream Company, in connection with a merger,
consolidation, or asset or Equity Interest acquisition. Except as expressly set
forth in this Section 3, this Agreement shall not be construed as preventing the
Parties from competing with each other; provided, however, that neither Party
shall use the Confidential Information disclosed to it by the other Party to
facilitate, sponsor or otherwise affect such competition.

Section 4. Punitive Damages. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, EVEN IF
SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND NEITHER
PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR EXEMPLARY OR PUNITIVE DAMAGES.
PROVIDED HOWEVER, THIS SECTION IS NOT INTENDED TO PREVENT BUYER FROM RECOVERING
PROVEN DIRECT DAMAGES INCLUDING LOSS OF BUSINESS BY BUYER RESULTING FROM A
BREACH OF THIS AGREEMENT BY SUBURBAN OR ITS AFFILIATES.

Section 5. Injunctive Relief. Suburban hereby acknowledges that the breach of
the covenants set forth in Section 4 of this Agreement may result in irreparable
injury to Buyer for which monetary damages alone may be inadequate to compensate
Buyer or to protect Buyer’s interests in preserving the goodwill of the
Business. Suburban hereby consents to and agrees that Buyer shall be entitled to
seek in the state or (if, and only to the extent, otherwise permitted by Law)
federal courts of the United States immediate and permanent injunctive or other
equitable

 

 

--------------------------------------------------------------------------------



relief to restrain, prohibit or otherwise remedy any breach or threatened breach
by Suburban or its Affiliates of Section 4 hereof or to specifically enforce the
foregoing provisions. Such remedies shall not be deemed the exclusive remedies
for a breach of this Agreement, but shall be in addition to all remedies
available at law or in equity to Buyer, including, without limitation, the
recovery of damages from Suburban as a result of such breach. Further, if
Suburban or its Affiliates violate the covenants and restrictions herein and
Buyer brings legal action for injunctive or other equitable relief, Suburban
agrees that Buyer shall not be deprived of the benefit of the full period of the
restrictive covenants contained herein, as a result of the time involved in
obtaining such relief. Accordingly, Suburban agrees that the restrictive
covenants in this Agreement shall have a duration determined pursuant to Section
1 above, plus an additional period equal to the period involved or required to
obtain such relief.

Section 7. Amendment. This Agreement may be waived, amended, modified or
supplemented only by written agreement signed by an officer of both Parties.

Section 8. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of South Carolina, without reference to
choice of law principles, including matters of construction, validity and
performance.

Section 9. Notices. All notices, requests, demands, or other communications to
Suburban or Buyer shall be given in accordance with the notice provisions of the
Purchase Agreement.

Section 10. Headings; References. The section and paragraph headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.

Section 11. Counterparts. This Agreement may be executed in one or more
counterparts and each counterpart shall be deemed to be an original, but all of
which shall constitute one and the same original. Facsimile signatures shall be
as effective as original signatures.

Section 12. Parties in Interest; Assignment; Successors. Neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned by
any Party hereto to a party other than an Affiliate of the assigning Party
without the prior written consent of the other Party. Subject to the preceding
sentence, this Agreement shall inure to the benefit of and be binding upon
Suburban and Buyer and their respective successors and permitted assigns.
Nothing in this Agreement, express or implied, is intended to confer upon any
other Person any rights or remedies under or by reason of this Agreement.

Section 13. Severability; Enforcement. The invalidity of any portion hereof
shall not affect the validity, force or effect of the remaining portions hereof.
If it is ever held that any restriction hereunder is too broad to permit
enforcement of such restriction to its fullest extent, each Party agrees that a
court of competent jurisdiction may enforce such restriction to the maximum
extent permitted by law, and each Party hereby consents and agrees that such
scope may be judicially modified accordingly in any proceeding brought to
enforce such restriction.

 

 

--------------------------------------------------------------------------------



Section 14. Waiver. Any waiver hereunder shall be effective only in the specific
instance and for the specific purpose given. No failure or delay on the part of
Suburban or Buyer in exercising any right, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
No purported oral waiver of any requirements and/or provisions of this Agreement
shall be effective or enforceable; and no waiver of any requirements and/or
provisions of this Agreement based on course of conduct, course of dealing, or
course of performance shall be effective or enforceable.

Section 15. Entire Agreement. This Agreement integrates the entire understanding
between the parties with respect to the subject matter covered and supersedes
all prior understandings, drafts, discussions, or statements, whether oral or in
writing, expressed or implied, dealing with the same subject matter. This
Agreement may not be amended or modified in any manner except by a written
document signed by an officer of both parties. No waiver by either party hereto
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver unless expressly provided. No waiver shall
be effective unless made in writing and signed by the party to be charged with
such waiver.

IN WITNESS WHEREOF, each of the Parties has caused this Non-Competition
Agreement to be duly executed on its behalf by its officers thereunto duly
authorized, all as of the day and year first above written.

 

 

 

 

Suburban Propane, L.P.



 

By: 


/s/ MICHAEL J. DUNN, JR

 

 

Name:

Michael J. Dunn, Jr.

 

 

Title:

President

 

 

 

 

 

PLAINS LPG SERVICES, L.P.
By Plains LPG Services GP LLC,
its general partner



 

By: 


/s/ RALPH CROSS

 

 

Name:

Ralph R. Cross

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------

